 

Exhibit 10.1

 

TOCAGEN INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the "Agreement") is made and entered into
effective as of April 8, 2019 (the "Effective Date"), by and between Harry E.
Gruber, M.D. ("Executive") and Tocagen Inc. (the "Company").

 

WHEREAS, the Company and Executive desire to enter into this Agreement to define
their mutual rights and duties with respect to Executive's compensation and
benefits.

 

Now, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.Employment by the Company.

 

1.1Position. Executive shall serve as the Company's President, Science and
Innovation and shall report to the Company's Chief Executive Officer. During the
term of Executive's employment with the Company, Executive will devote
Executive's best efforts and substantially all of Executive's business time and
attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company's general employment policies. It is expressly understood and agreed by
the parties hereto that the position of President, Science and Innovation is
expected to be eliminated on or before December 31, 2019, at which time
Executive's employment•, if applicable, will be deemed to be terminated by the
Company without Cause (defined below); provided that this agreement shall not be
deemed to create any guarantee or promise of employment or otherwise alter,
impact or modify any provision of this Agreement. Nothing in this Agreement
shall be deemed to affect Executive's duties and responsibilities in his role as
a member of the Company's Board of Directors.

 

1.2Duties and Location. Executive shall perform such duties as are customarily
associated with the position of President, Science and Innovation and such other
duties as are assigned to Executive by the Company's Chief Executive Officer.
Executive's primary office location shall be the Company's headquarters located
in San Diego, California. Subject to the terms of this Agreement, the Company
reserves the right to (a) reasonably require Executive to perform Executive's
duties at places other than Executive's primary office location from time to
time and to require reasonable business travel, and (b) modify Executive's job
title and duties as it deems necessary and appropriate in light of the Company's
needs and interests from time to time.

 

 

 

1.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

1.3Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company's general employment policies or practices, this
Agreement shall control.

2.Cash Compensation.

 

2.1Base Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of $365,000 per year (the "Base Salary"), less standard
payroll deductions and withholdings and payable in accordance with the Company's
regular payroll schedule. The Company's Board of Directors (the "Board'') (or
the Compensation Committee thereof) may review Executive's Base Salary for
adjustment from time to time.

 

2.2Bonus. Executive will be eligible to be considered for a discretionary annual
performance bonus of up to 40% of the Base Salary, based on achievement of
individual and/or corporate performance targets, metrics and/or objectives to be
determined and approved by the Board or the Compensation Committee thereof,
including pursuant to an annual incentive plan or similar plan approved by the
Board, if any. Any such bonus would be paid after the close of the fiscal year
and after determination by the Board (or the Compensation Committee thereof) of
(i) the level of achievement of the applicable individual and corporate
performance targets, metrics and/or objectives and (ii) the amount of the annual
incentive compensation earned by Executive (if any). No annual incentive
compensation is guaranteed and, in addition to the other conditions for earning
such compensation, Executive must remain an employee in good standing of the
Company on the annual incentive compensation payment date in order to be
eligible for any annual incentive compensation. The Board (or the Compensation
Committee thereof) may review Executive's annual performance bonus amount for
adjustment from time to time.

 

3.Standard Company Benefits. Executive shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its executive officers and other employees from time to time.
Any such benefits shall be subject to the terms and conditions of the governing
benefit plans and policies and may be changed by the Company in its discretion.

 

4.Other Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive's duties hereunder, in accordance
with the Company's expense reimbursement policy as in effect from time to time.

 

5.Equity Awards. All Company equity awards previously granted to Executive (such
awards, the "Prior Equity Awards") shall continue in effect from and following
the Effective Date in accordance with their existing terms. Executive may be
eligible to receive additional grants of Company equity awards in the sole
discretion of and subject to the approval of the Board.

 

 

 

2.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

6.Proprietary Information Obligations.

 

6.1Proprietary Information Agreement. As a condition to employment, Executive
agrees to execute, and will continue to abide by the Company's standard
Confidential Information and Invention Assignment Agreement attached hereto as
EXHIBIT A ("Proprietary Agreement").

6.2Third-Party Agreements and Information. Executive represents and warrants
that Executive's employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive's duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive's employment by the Company, except as expressly authorized by that
third party. During Executive's employment by the Company, Executive will use in
the performance of Executive's duties only information that is generally known
and used by persons with training and experience comparable to Executive's own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive's work for the Company.

 

7.Outside Activities and Non-Competition and No-Solicit.

 

7.1Outside Activities. Throughout Executive's employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive's duties hereunder
or present a conflict of interest with the Company or its affiliates. Subject to
the restrictions set forth herein, and only with prior written disclosure to and
consent of the Board, Executive may engage in other types of business or public
activities. The Board may rescind such consent, if the Board determines, in its
sole discretion, that such activities compromise or threaten to compromise the
Company's or its affiliates' business interests or conflict with Executive's
duties to the Company or its affiliates.

 

7.2Non-Competition During Employment.  Except  as otherwise  provided in this
Agreement, during Executive's employment by the Company, Executive will not,
without the express written consent of the Board, directly or indirectly serve
as an officer, director, stockholder, employee, partner, proprietor, investor,
joint venturer, associate, representative or consultant of any person or entity
engaged in, or planning or preparing to engage in, business activity competitive
with any line of business engaged in (or planned to be engaged in) by the
Company or its affiliates; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (without participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange. In addition, Executive will be subject to certain restrictions
(including restrictions continuing after Executive's employment ends) under the
terms of the Proprietary Agreement.

 

 

 

3.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

7.3Non-Solicitation. Executive agrees that during the period of employment with
the Company and for twelve (12) months after the date Executive's employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

8.Termination of Employment; Severance and Change in Control Benefits.

 

8.1At-Will Employment. Executive's employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice. In the event
Executive's employment with the Company is terminated for any reason, Executive
will be entitled to all of Executive's earned compensation and benefits or
otherwise as required by law through the date of termination. For the avoidance
of doubt, Executive shall not be entitled to any additional compensation or
benefits hereunder in the event Executive's employment is terminated for Cause,
due to Executive's resignation without Good Reason, upon Executive's death or
Executive's Disability (as defined below); provided that this Section 8.1 does
not purport to alter (a) any separate agreement entered into after the Effective
Date and pursuant which Executive is expressly entitled to benefits or other
compensation on or after the events set forth in this sentence, including, if
applicable, the Equity Documents, or (b) any agreements between the Executive
and any third party, including insurance policies or the like. If Executive's
employment terminates due to an Involuntary Termination (as defined below),
Executive will be eligible to receive the additional compensation and benefits
described in Sections 8.2 and 8.3, as applicable.

 

8.2Termination Without Cause or Resignation  for  Good  Reason Unrelated to
Change in Control. If at any time except during the Change in Control Period (as
defined below) (i) the Company terminates Executive's employment without Cause
(as defined below and other than as a result of Executive's death or
Disability), or (ii) Executive resigns for Good Reason (as defined below), and
provided in any case such termination constitutes a "separation from service",
as defined under Treasury Regulation Section l.409A-l(h)) (a "Separation from
Service") (such termination described in (i) or (ii), an "Involuntary
Termination"), Executive shall be entitled to receive the following severance
benefits, subject in all events to Executive's compliance with Section 8.4
below:

 

(i)Executive shall receive severance pay in the form of continuation of
Executive's base salary in effect (ignoring any decrease that forms the basis
for Executive's resignation for Good Reason, if applicable) on the effective
date of Executive's Involuntary Termination for the first twelve (12) months
(the "Severance Period") after the date of such termination; and

 

 

 

4.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

(ii)If Executive is eligible for and timely elects  to  continue Executive's
health insurance coverage under the Company's group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or the state equivalent
("COBRA") following Executive's termination date, the Company will pay the COBRA
group health insurance premiums for Executive and Executive's eligible
dependents until the earliest of (A) the close of the Severance Period, (B) the
expiration of Executive's eligibility for the  continuation coverage under
COBRA, or (C) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or self­
employment. For purposes of this Section, references to COBRA premiums shall not
include any amounts payable by Executive under a Section 125 health care
reimbursement plan under the U.S.  Internal Revenue Code.
Notwithstanding  the  foregoing,  if  at  any  time the Company determines, in
its sole discretion, that it cannot pay the COBRA premiums without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then regardless of
whether Executive elects continued health coverage under COBRA, and in lieu of
providing the COBRA premiums, the Company will instead pay Executive on the last
day of each remaining month of the Severance Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the "Health Care Benefit Payment"). The Health Care
Benefit Payment shall be paid in monthly installments on the same schedule that
the COBRA premiums would otherwise have been paid and shall be equal to the
amount that the Company would have otherwise paid for COBRA premiums, and shall
be paid until the earlier of (i) expiration of the Severance Period or (ii) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment.

 

8.3Termination Without Cause or Resignation for Good Reason During Change in
Control Period. In the event of an Involuntary Termination  at any time during
the  time period commencing three (3) months immediately prior to the effective
date of a Change in Control (as defined in the Company's
2017  Equity  Incentive  Plan  (the "Plan")) and ending  on the date that is
twelve (12) months  after the effective date of a Change  in Control  (the
"Change in Control Periotf' ), in addition to the payments and benefits
described in  Section  8.2,  and subject in all events to Executive's
compliance  with Section  8.4 below,  the Executive  shall  also be entitled to
the following  severance  benefits:

 

(i)Notwithstanding anything to the contrary set forth in the Plan or any
successor equity incentive plan or any award agreement, the vesting of all of
Executive's then-outstanding stock awards, including any Prior Equity Awards,
that are subject to time-based vesting shall be fully accelerated such that on
the effective date of such termination one hundred percent (100%) of the shares
subject to time-based vesting in such stock awards granted to Executive prior to
the effective date of such termination shall be fully vested and immediately
exercisable by Executive. Treatment of any performance-based vesting equity
awards will be governed solely by the terms of the agreements under which such
awards were granted and will not be eligible to accelerate vesting pursuant to
the foregoing provision; and

 

 

 

5.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

(ii)A cash payment equal to 1.0 times Executive's target bonus in effect at the
time of termination, or if none, the last target bonus in effect for Executive,
less standard deductions and withholdings, to be paid in a lump sum no later
than ten (10) days following the later of (A) the effectiveness of the Release
(as defined below) or (B) the effective date of the Change in Control.

 

8.4Conditions and Timing for Severance Benefits. The severance benefits set
forth in Sections 8.2 and 8.3 above are expressly conditioned upon: (i)
Executive's continuing to comply with Executive's obligations under Executive's
Proprietary Agreement; and (ii) Executive signing and not revoking a general
release of legal claims in the form provided by the Company which shall include
a full general release of claims against the Company and related persons and
entities and a commitment from Executive to comply with Executive's continuing
obligations under Executive's Proprietary Agreement, but will not include a
release of any rights or claims for indemnification Executive may have pursuant
to any written indemnification agreement with the Company to which Executive is
a party, the Company's bylaws, or applicable law (the "Release") within the
applicable deadline set forth therein and permitting theRelease to become
effective in accordance with its terms, which must occur no later than forty­
five (45) days following the date of termination (the "Release Deadline"). The
salary continuation payments described in Section 8.2 will be paid in
substantially equal installments on the Company's regular payroll schedule and
subject to standard deductions and withholdings over the Severance Period
following termination; provided, however, that no payments will be made prior to
the effectiveness of the Release. On the effective date of the Release, the
Company will pay Executive the salary continuation payments that Executive would
have received on or prior to such date in a lump sum under the original schedule
but for the delay while waiting for the effectiveness of the release, with the
balance of the cash severance being paid as originally scheduled.

 

8.5Definitions.  For purposes of this Agreement:

 

(i)"Cause" means, with respect  to  Executive,  the occurrence  of any of the
following events: (i) Executive's commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) Executive's attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii)
Executive's intentional, material violation of any contract or agreement between
Executive and the Company or of any statutory duty owed to the
Company  that  has  not  been cured, if curable,  within fifteen  (15) days
after  written notice  from the  Board of such    violation;

(iv)Executive's unauthorized use or disclosure of the Company's confidential
information or trade secrets; or (v) Executive's gross misconduct that has not
been cured, if curable, within fifteen (15) days after written notice from the
Board requesting that the Executive cure such misconduct.

 

 

 

6.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

(ii)"Disability" means the inability of a Executive to engage in substantially
gainful Company activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and shall be determined by the Board on the basis of such medical
evidence as the Board deems warranted under the circumstances.

 

(iii)"Good Reason" means Executive's resignation from employment with the
Company (or successor to the Company, if applicable) due to any of the following
actions taken by the Company (or successor to the Company, if applicable)
without Executive's prior written consent thereto: (1) a material reduction in
Executive's base salary, which the parties agree is a reduction of at least 10%
of Executive's base salary (unless pursuant to a salary reduction program
applicable generally to the Company's similarly situated employees); (2) a
material reduction in Executive's authority, duties or responsibilities; (3) a
relocation of Executive's principal place of employment to a place that
increases Executive's one-way commute by more than fifty (50) miles as compared
to Executive's then-current principal place of employment immediately prior to
such relocation (excluding regular travel in the ordinary course of business);
and (4) a breach of a material provision of this Agreement by the Company.
Notwithstanding the foregoing, in order to resign for Good Reason, Executive
must provide written notice to the Company within thirty (30) days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for Executive's resignation and allow the Company at least thirty (30) days from
receipt of such written notice to cure such event, and,  if such event is not
reasonably cured within such period, Executive's resignation from all positions
Executive then holds with the Company is effective not later than thirty (30)
days after the expiration of the cure period.

 

8.6Section 409A. It is intended that all of the benefits and other payments
payable under this Agreement satisfy, to the greatest extent possible, an
exemption from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code") and the regulations and other guidance thereunder
and any state law of similar effect (collectively "Section 409A"), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A, and any ambiguities herein shall be interpreted accordingly. Specifically,
the benefits under this Agreement are intended to satisfy the exemptions from
application of Section 409A provided under Treasury Regulations Sections
1.409A-l(b)(4), l.409A-l(b)(5) and  l.409A-l(b)(9)  and each installment of
severance benefits is a separate "payment" for purposes of Treasury Regulations
Section l.409A-2(b)(2)(i). However, if such exemptions are not available and
Executive is, upon Separation from Service, a "specified employee" for purposes
of Section 409A, then, solely to the extent necessary to avoid adverse personal
tax consequences under Section 409A, the timing of the severance benefits
payments shall be delayed until the earlier of (i) six (6) months and one day
after Executive's Separation from Service, or (ii) Executive's death. Severance
benefits shall not commence until Executive has a Separation from Service. If
the severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which Executive's Separation from
Service occurs, the Release will not be deemed effective, for purposes of
payment of severance, any earlier than the Release Deadline. Except to the
minimum extent that payments must be delayed because Executive is a "specified
employee" or until the effectiveness of the Release, all severance amounts will
be paid as soon as practicable in accordance with the Company's normal payroll
practices.

 

 

 

7.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

8.7Section 280G. If any payment or benefit Executive will or may receive from
the Company or otherwise (a "Payment") would (i) constitute a
"parachute  payment" within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"), then such Payment will be equal to the Reduced
Amount (defined below). The "Reduced Amount' will be either (l) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (2) the entire Payment, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in Executive's receipt, on an after-tax basis, of the greatest amount of the
Payment. If a reduction in the Payment is to be made so that the Payment equals
the Reduced Amount, (x) the Payment will be paid only to the extent permitted
under the Reduced Amount alternative, and the Executive will have no rights to
any additional payments and/or benefits constituting the Payment, and (y)
reduction in payments and/or benefits will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits   paid  to   Executive.    
In  the  event   that  acceleration   of  vesting  of  equity   award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive's equity awards. In no event
will the Company or any stockholder be liable to Executive for any amounts not
paid as a result of the operation of this Section. The professional firm engaged
by the Company for general tax purposes as of the day prior to the effective
date of the change in control will perform the foregoing calculations. If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquirer, the Company will appoint a nationally recognized tax firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder. If the
tax firm determines that no Excise Tax is payable with respect to a Payment,
either before or after the application of the Reduced Amount, it will furnish
the Company and Executive with documentation that no Excise Tax is reasonably
likely to be imposed with respect to such Payment. Any good faith determinations
of the tax firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

 

 

 

8.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

9.Dispute Resolution. To ensure the rapid and economical resolution of disputes
that may arise in connection with Executive's employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, including but not limited to statutory claims, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, Executive's employment with the Company, or the termination of
Executive's employment from the Company, will be resolved pursuant to the
Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted by
law, by final, binding and confidential arbitration conducted in San Diego,
California by JAMS, Inc. ("JAMS'') or its successors, under JAMS' then
applicable rules and procedures for employment disputes (which can be found at
http://www.jamsadr.com/rules-clauses/, and which will be provided to Executive
on request); provided that the arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator's essential findings and
conclusions and a statement of the award. Executive and the Company shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law. Both Executive and the Company acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through  a trial  by  jury or judge  or administrative proceeding.  The Company
shall pay all filing fees in excess   of those which would be required if the
dispute were decided in a court oflaw, and shall pay the arbitrator's fee.
Nothing in this Agreement is intended to prevent either the Company or Executive
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.

 

10.General Provisions.

 

10.1Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

 

10.2Severability. Whenever possible, each provision of this Agreement will  be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect    under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

 

10.3Waiver. Any waiver of any breach of any provisions of this Agreement must be
in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

 

 

9.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

10.4Complete Agreement. This Agreement, together with the Proprietary Agreement,
and the Indemnification Agreement attached hereto as EXHIBIT B, constitutes the
entire agreement between Executive and the Company with regard to the subject
matter hereof and is the complete, final, and exclusive embodiment of the
Company's and Executive's agreement with regard to this subject matter. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. It cannot be modified or
amended except in a writing signed by a duly authorized officer of the Company,
with the exception of those changes expressly reserved to the Company' s
discretion in this Agreement.

 

10.5Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

 

10.6Headings. The headings of the paragraphs hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

10.7Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive's duties hereunder and Executive may not assign
any of Executive's rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

10.8Tax Withholding. All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities. Executive acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement. Executive has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to the
Agreement.

 

10.9Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

 

[Signature Page Follows]

 

 

 

 

10.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

 

 

 

 

 

Executive

/s/ Harry E. Gruber

Harry E. Gruber, M.D.

 

 

TOCAGEN INC.

 

 

 

 

By:

/s/ Martin J. Duvall

 

Martin J. Duvall

Chief Executive Officer

 

 

 

 

 

 

11.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PROPRIETARY AGREEMENT

 

 

 

 

12.

 

201459838 vi

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

 

13.

 

201459838 vi

 

 

 